Name: Commission Regulation (EEC) No 1183/89 of 2 May 1989 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 5 . 89 Official Journal of the European Communities No L 122/7 COMMISSION REGULATION (EEC) No 1183/89 of 2 May 1989 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency Article 3 The deadline for the submission of tenders at the head ­ quarters of the Commission of the European Communi ­ ties shall be 3 p.m ., local time, on 23 June 1989 . Article 4 The closing date referred to in Article 9 ( 1 ) of Regulation (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be : (a) at the end of the fourth month following the date of publication of the result of the tendering procedure in the Official Journal of the European Communities, in respect of at least one-third of the lots ; (b) at the end of the sixth month following the said date for the remaining tobacco . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 2267/88 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73 (3), as last amended by Regulation (EEC) No 3263/85 (4), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage, an invitation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; Whereas payment for all these lots is made before the tobacco is removed ; whereas it should be provided that, " at the request of the successful tenderer, the security should be released progressively as the quantities of tobacco are exported ; Whereas the Management Committee for Tobacco has not delivered an opinion within the time limit set by its chairman, Article 5 1 . The security specified in Article 5 of Regulation (EEC) No 3389/73 must be lodged with and by the Azienda di Stato per gli interventi nel mercato agricolo, sezione specializzata per il tabacco (AIMA), via Duccio Galimberti 47, 1-00136 Roma. HAS ADOPTED THIS REGULATION : Article 1 2. The Commission shall inform the relevant interven ­ tion agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73, the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. 3 . On application by the person concerned, the secur ­ ity shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished. 12 lots of baled raw tobacco from the 1986 and 1987 harvests , held by the Italian intervention agency, with a total weight of 16 083 666 kilograms divided by varieties as shown in the Annex hereto, shall be sold for export. Article 2 The sale shall take place in accordance with the tendering procedure provided for in Regulation (EEC) No 3389/73 . (') OJ No L 94, 28 . 4 . 1970, p. 1 . O OJ No L 199, 26 . 7. 1988 , p. 18 . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (3) OJ No L 345, 15 . 12. 1973, p . 47. (4) OJ No L 311 , 22 . 11 . 1985, p . 22. No L 122/8 Official Journal of the European Communities 3 . 5 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission 3 . 5 . 89 No L 122/9Official Journal of the European Communities ANNEX Lot No Variety Harvest Weight (kilograms) 1 Xanti YakÃ Kentucky 1987 1986 820 298 274 509 1 094 807 2 Perustitza Erzegovina Burley I 1987 1987 1986 633 504 , 370 504 577 295 1 581 303 3 Badischer Geudertheimer Badischer Geudertheimer Bright 1986 1987 1986 542 828 385 869 ... 246 278 1 174 975 4 F. Havana Bright 1987 1986 1 323 388 246 279 1 569 667 5 F. Havana Bright 1987 1987 519 150 99 492 618 642 6 Badischer Geudertheimer Badischer Burley 1987 1987 348 678 136 633 485 311 7 F. Havana Burley I 1987 1986 957 078 303 297 1 260 375 8 Tsebelia Burley I 1987 1987 1 518 707 430 883 1 949 590 9 Tsebelia Bright 1987 1987 1 518 707 317 552 || 1 836 259 10 Tsebelia Bright 1987 1987 1 518 714 317 552 |||| 1 836 266 11 Tsebelia 1986 1 228 683 12 Tsebelia 1987 1 447 788 Total 16 083 666